Citation Nr: 0207635	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement of surviving spouse to VA death pension benefits 
based on an initial claim received in November 1996.


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who had active military service almost continuously from 
February 1943 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 1997, the 
appellant and her grandson appeared at a hearing held at the 
Denver RO and explained their contentions to a Hearing 
Officer.  In January 1999, they testified at a Travel Board 
hearing held at the RO.  In March 1999, the Board, inter 
alia, remanded the matter for additional development of the 
evidence.  


REMAND

Death pension benefits are payable to certain surviving 
spouses of deceased veterans who meet the prescribed income 
limitations.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2001).  

The appellant's November 1996 application for death pension 
benefits was denied by the RO on the basis that her annual 
income as of November 1, 1996 (calculated to be $6,149) 
exceeded the annual income limit applicable at that time 
($5,527).  However, as set forth in detail in the Board's 
March 1999 remand, it appears that several material errors 
may have been made in the calculation of allowable deductions 
from the appellant's annualized gross income.  The Board also 
noted that the appellant should be afforded the opportunity 
to submit clarifying information documenting her unreimbursed 
medical expenses and the expenses of the veteran's last 
illness and funeral.  

Thus, in its March 1999 remand instructions, the Board 
directed the RO to contact the appellant and ask her to 
submit clarification regarding the expenses discussed above.  
The Board also asked the RO to recalculate the appellant's 
annualized countable income for death pension purposes from 
November 1, 1996 through October 31, 1997, in accordance with 
the available record.  

Pursuant to the Board's remand, the RO contacted the 
appellant by June 1999 letter and asked her to submit 
clarifying information documenting her actual unreimbursed 
medical expenses and the expenses from the veteran's last 
illness and burial from November 1, 1996 to October 31, 1997.  
The appellant did not respond to the letter and the RO 
returned the matter to the Board without recalculating the 
appellant's annualized countable income for death pension 
purposes.  

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that compliance 
by the Board or the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  
Consequently, in order to ensure full compliance with the 
Board's previous remand instructions, the Board finds that an 
additional remand is necessary so the RO can readjudicate the 
appellant's claim of entitlement to VA death pension 
benefits.  

Accordingly, the matter is remanded for the following:

The RO should recalculate the appellant's 
annualized countable income for death 
pension purposes from November 1, 1996 
through October 31, 1997, based upon her 
initial claim received in November 1996 
and in accordance with the available 
record and applicable guidelines set 
forth above.  

If the benefit sought is not granted, the appellant and her 
representative, if any, should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 

